 Case 8:19-bk-14714-MW         Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05             Desc
                                Main Document    Page 1 of 25



 1   HOWARD B. GROBSTEIN, CPA
     Grobstein Teeple, LLP
 2   6300 Canoga Avenue, Suite 1500W
 3   Woodland Hills, California 91367
     Telephone: (818) 532-1020
 4   Facsimile: (818) 532-1120
     Email: hgrobstein@gtllp.com, documents@gtllp.com
 5
 6   Accountants for Meade Instruments Corp.,
     Chapter 11 Debtor and Debtor in Possession
 7
 8                              UNITED STATES BANKRUPTCY COURT

 9                  CENTRAL DISTRICT OF CALIFORNIA – SANTA ANA DIVISION
      In re:                                 Case No.: 8:19-bk-14714-CB
10
11    MEADE INSTRUMENTS CORP., A                      Chapter 11
      DELAWARE CORPORATION,
12                                                    FIRST INTERIM APPLICATION FOR
                                                      COMPENSATION AND
13                                                    REIMBURSEMENT OF EXPENSES OF
14                                                    GROBSTEIN TEEPLE, LLP AS
                                                      ACCOUNTANTS FOR THE CHAPTER 11
15                                                    DEBTOR; DECLARATIONS OF HOWARD
                     Debtor and Debtor-in-Possession. B. GROBSTEIN AND DEBTOR IN
16                                                    SUPPORT THEREOF
17
                                                      Hearing:
18                                                    Date: April 29, 2020
                                                      Time: 10:00 a.m.
19                                                    Place: Courtroom 5D
20                                                           411 West 4th Street
                                                             Santa Ana, CA 92701
21
22   TO THE HONORABLE CATHERINE BAUER, UNITED STATES BANKRUPTCY JUDGE:
23             GROBSTEIN TEEPLE LLP (“Applicant” or “GT” or the “Firm”), accountants for the Chapter

24   11 Debtor and Debtor in Possession, Meade Instruments Corp., (the “Debtor”) in the above-referenced

25   case, represents the following in support of this First Interim Application for Compensation and

26   Reimbursement of Expenses of Grobstein Teeple LLP (“Application”). The Application requests a

27   total of $28,096.00 for fees and $48.72 for expenses incurred during the period from December 12,

28   2019 through and including March 31, 2020 (the “Application Period”).




     Meade Instruments Corp.                                                 8:19-bk-14714-CB
 Case 8:19-bk-14714-MW         Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                 Desc
                                Main Document    Page 2 of 25



 1                                                      I.
 2                     PRELIMINARY SUMMARY OF COMPENSATION DATA
 3   1.     Applicant: GROBSTEIN TEEPLE LLP
 4   2.     Application Period: December 12, 2019 through March 31, 2020
 5   3.     Date of Entry of Order Authorizing Employment: February 3, 2020
 6   4.     Date Services Commenced: December 5, 2019
 7   5.     Dates of Prior Fee Hearings: None
 8   6.     Advance Fee Payment Received: $10,000.00 (Retainer)
 9   7.     Advance Fee Payment Remaining: $10,000.00 (Retainer)
10   8.     Fees Paid Pursuant to Prior Fee Applications: $0.00
11   9.     Expenses Paid Pursuant to Prior Fee Applications: $0.00
12   10.    Amount Remaining to be Paid to Pursuant to Prior Applications: $0.00
13   11.    Amount Reserved Pending Final Fee Application: $0.00
14   12.    Total Amount of Fees Requested for this Application Period: $28,096.00
15   13.    Total Amount of Expenses Requested for this Application Period: $48.72
16   14.    Cash on hand: Approximately $1.5M
17
18                                                      II.
19                                             INTRODUCTION

20          1.      This Application is filed in accordance with Section 330 of the United States

21   Bankruptcy Code, Local Bankruptcy Rule 2016(1), and the Guidelines of the Office of the United

22   States Trustee for the Central District of California (the “Guidelines”).

23          2.      On December 12, 2019, the Debtor filed a voluntary petition under Chapter 11 of Title

24   11 of the United States Code (the “Petition Date”). Since December 12, 2019 (the “Petition Date”),

25   the Debtor has been operating its business and managing its financial affairs as a debtor-in-possession

26   pursuant to Sections 1107 and 1108 of the Bankruptcy Code.

27          3.      Pursuant to the order entered authorizing the employment of GT as accountants,

28   Applicant began work on December 5, 2019.




     Meade Instruments Corp.                                                     8:19-bk-14714-CB
 Case 8:19-bk-14714-MW          Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                  Desc
                                 Main Document    Page 3 of 25



 1          4.      Applicant was employed to provide accounting related assistance including: assistance
 2   with short-term cash management procedures and liquidity forecasting, including the development
 3   and management of a 13-week budget; updating, monitoring and reporting actual activity vs. forecast
 4   and with other reporting that may be required by the Debtor’s lenders or other parties-in-interest;
 5   assistance with the preparation of financial and other information required by the Bankruptcy Court
 6   and the Office of the United States Trustee; assistance with the preparation of other financial
 7   information to be used in the case on behalf of the Debtor; assistance with or preparation of tax returns
 8   and any tax issues that may arise; assistance with the bankruptcy process and the timely preparation
 9   of a plan of reorganization; forensic accounting as required; valuation services; and engagement in
10   such other financial advisory activities as requested by the Debtor.
11          5.      This is Applicant’s First Interim application in connection with this case. Applicant
12   seeks approval of compensation for the periods December 12, 2019 through March 31, 2020. The
13   requested amount of compensation is based upon a total of 85.70 hours of accounting services,
14   resulting in fees totaling $28,096.00. Applicant is requesting expenses in the amount of $48.72. The
15   Debtor is currently holding approximately $1.5M cash on hand. On December 18, 2019, Applicant
16   received a retainer of $10,000. Applicant requests the court’s approval to draw on this retainer.
17          6.      The professional services which are the subject of this Application were rendered by
18   the Applicant in connection with providing services for the benefit of the estate and not for any other
19   entity. All of the expenses which are the subject of this Application were incurred by Applicant in
20   connection with providing services for the benefit of the estate.
21          7.      Applicant maintains time records of professionals and support personnel on a
22   contemporaneous basis. Such time records are prepared by the professionals who have rendered the
23   services.
24          8.      Exhibit “A” provides a grand total of fees by subject area incurred during the period.
25          9.      A summary of the hours of professional time expended by each professional for the
26   Applicant is attached as Exhibit “B”. The hourly rates in Exhibit “B”, as well as those reported in
27   Exhibit “C”, reflect the rates in effect on the dates those services were performed. Therefore, certain
28   professionals may reflect multiple rates if there were rate adjustments during the period.




     Meade Instruments Corp.                                                    8:19-bk-14714-CB
 Case 8:19-bk-14714-MW         Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                Desc
                                Main Document    Page 4 of 25



 1          10.     Attached hereto as Exhibit “C” and incorporated herein by this reference is a
 2   statement detailing the services and expenses rendered by the Applicant for the period December 12,
 3   2019 through March 31, 2020. Exhibit “C” is transcribed from the Applicant’s contemporaneous
 4   time records, and shows the professional services rendered, the date the services were performed, the
 5   person performing the service and the amount of time incurred. Exhibit “C” categorizes the
 6   professional fees by subject work areas.
 7          11.     Applicant has no agreement or understanding for a division of fees between
 8   Applicant and any other party or parties involved in this matter. On December 18, 2019, Applicant
 9   received a retainer of $10,000. Applicant requests the court’s approval to draw on this retainer.
10          12.     Attached as Exhibit “D” is biographical information concerning the professionals
11   providing services during the period covered by this Application.
12
13                                                    III.
14          SUMMARY OF PROFESSIONAL SERVICES PERFORMED BY APPLICANT
15   Accounting Services
16          13.     Applicant was engaged by the Debtor and Debtor-in-Possession to provide consulting
17   services which included evaluating books and records, gathering and analyzing available documents
18   and electronic data, interviewing parties to the matter, and performing financial and other analyses.
19   Applicant reviewed the Debtor’s balance sheets, projections, and profit and loss statements to analyze
20   operating and financial issues. Applicant participated in numerous correspondence with the Debtor
21   and Debtor’s counsel to prepare for the Debtor’s Initial Debtor Interview (“IDI”) with the U.S.
22   Trustee.
23          14.     At the request of Debtor’s counsel, Applicant traveled to and attended the IDI with the
24   U.S. Trustee. Applicant also assisted Debtor in resolving various accounting issues related to closing
25   of books and records as of the bankruptcy petition date, gathering information required to complete
26   the Debtor’s bankruptcy schedules, and complying with U.S. Trustee requirements. Applicant relied
27   on its review of the documentation described above as well as its interviews with management and
28   the Debtor’s accounting department.




     Meade Instruments Corp.                                                   8:19-bk-14714-CB
 Case 8:19-bk-14714-MW         Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                  Desc
                                Main Document    Page 5 of 25



 1          15.     Additional accounting services have been provided by Applicant relating to current
 2   and prior period accounting issues. These included assistance in reviewing and preparing information
 3   for the Debtor’s filing and schedules. This analysis includes accounting work relating to the monthly
 4   closing process of the Debtor’s accounting system.
 5          16.     In addition, upon Debtor’s request, Applicant assisted Debtor in its search for an
 6   investment banking firm to locate a potential buyer. Applicant contacted, collected, and reviewed
 7   proposals provided by the investment banking firms. Further, Applicant provided services related to
 8   the valuation and sale of the business.
 9          17.     Applicant has prepared three monthly operating reports for the Debtor, beginning in
10   December 2019, continuing through February 2020. For each report Applicant reviewed the banking
11   activity, support or purpose of activity, and any additional documents supporting financial
12   transactions of the Debtor for the month. Applicant compiled the monthly reports and prepared for
13   review with the Debtor.
14          18.     Applicant participated in numerous email and telephonic correspondence with the
15   Debtor, Debtor’s accounting department, and Debtor’s counsel throughout the application period.
16   Applicant met with the Debtor’s management and accounting department at the Debtor’s office to
17   work through various accounting issues and attend the IDI with the U.S. Trustee. These meetings
18   were necessary for the Applicant to assist the Debtor in properly filing their bankruptcy information,
19   understanding the transactional activity to prepare projections, verify and consult to proper
20   accounting procedures, and provide general accounting policy for the Debtor.
21          19.     During the First Interim fee application period, Applicant incurred 62.60 hours of
22   accounting services, resulting in fees totaling $20,381.00. This results in a blended hourly rate of
23   $325.58.
24
25   Employment/Fee Application
26          20.     Applicant prepared its First Interim fee application for its services in the case. During
27   the fee application period, Applicant incurred 1.60 hours to prepare the application, resulting in fees
28   totaling $280.00. This results in a blended hourly rate of $175.00.




     Meade Instruments Corp.                                                   8:19-bk-14714-CB
 Case 8:19-bk-14714-MW          Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                  Desc
                                 Main Document    Page 6 of 25



 1   Valuation Services
 2          21.     Applicant performed services related to the valuation of the business for potential sale.
 3   These activities initially involved a request for and review of relevant financial and operational
 4   information from the Debtor, including an assessment of current activities and anticipated future
 5   financial performance under restructured operations. Additionally, Application performed a detailed
 6   analysis of the Debtor’s historical income statements and balance sheet trends, reviewed the Debtor’s
 7   financial projections, and made adjustments to normalize historical financial statements where
 8   relevant by removing nonoperating or nonrecurring income or expense items.
 9          22.     In valuing the business, Applicant applied the discounted cash flow method. This
10   technique involved a) developing a detailed long-term forecast to estimate future cash flows from
11   operating and eventually selling the business when stabilized and b) discounting those future cash
12   flows to the future using a discount rate reflective of the risk of achieving forecasted profitability as
13   a restructured entity. Additionally, Applicant applied the guideline transactions method, which
14   involved researching private transactions of similar companies competing in the optical equipment
15   manufacturing industry to develop relevant transaction multiples to use in valuing the business.
16          23.     Applicant then reconciled the indications of value to arrive at a value estimate. In this
17   process, Applicant communicated with the Debtor, Debtor’s counsel and the Debtor’s investment
18   banker and refined assumptions with information received where appropriate.
19          24. During the application period, Applicant incurred 21.50 hours of valuation services,
20   resulting in fees totaling $7,435.00. This results in a blended hourly rate of $345.81.
21
22                                                      IV.
23                         REQUEST FOR FIRST INTERIM COMPENSATION
24          25.     During the First Interim period, Applicant incurred a total of 85.70 hours as
25   accountants for the Debtor. Applicant submits that all of its time was reasonable and necessary.
26   Applicant has attempted, as best possible, to avoid utilizing professionals at a higher rate than
27   needed for any particular task.
28          26.     Applicant is requesting compensation in the amount of $28,096.00 for services




     Meade Instruments Corp.                                                     8:19-bk-14714-CB
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                         Main Document    Page 7 of 25
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                         Main Document    Page 8 of 25
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                         Main Document    Page 9 of 25
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                        Main Document    Page 10 of 25




                        EXHIBIT A
       Case 8:19-bk-14714-MW              Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                Desc
                                          Main Document    Page 11 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




                                                      Meade Instruments Corp
                                         Summary of Professional Fees and Expenses
                             Fee Application Period: December 12, 2019 through March 31, 2020


       Category of Work
                  001 - Accounting Services                                                   62.60   $20,381.00
                  009 - Fee/Employment Application                                             1.60     $280.00
                  019 - Valuation                                                             21.50    $7,435.00
                                                      Total Professional Fees                 85.70   $28,096.00


       Expenses
                  400 - Client Mileage                                                                   $48.72
                                                              Total Expenses                             $48.72


                                                            Total Professional Fees and Expenses      $28,144.72




                                                   Please mail payments to:
                                                     Grobstein Teeple, LLP
                                              23832 Rockfield Boulevard, Suite 245
                                                 Lake Forest, California 92630

                                          Exhibit A                             Page 1 of 1
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                        Main Document    Page 12 of 25




                        EXHIBIT B
          Case 8:19-bk-14714-MW           Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                 Desc
                                          Main Document    Page 13 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                            Invoice
 Irvine, California 92618                                                             Invoice Date:    04/07/2020
                                                                                      Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Professional Fees by Employee

 Fee Application Period: December 12, 2019 - March 31,
 2020

                                                                      Rate                Hours                 Amount
 Employee
 Cory L Zera                                                      $125.00                  1.10                 $137.50

 Dimple P Mehra                                                   $275.00                 18.20               $5,005.00

 Dimple P Mehra                                                   $285.00                 32.20               $9,177.00

 Howard B Grobstein                                               $495.00                  7.20               $3,564.00

 Howard B Grobstein                                               $505.00                  5.50               $2,777.50

 William W Thomsen                                                $325.00                  3.60               $1,170.00

 William W Thomsen                                                $350.00                 17.90               $6,265.00

 Totals                                                                                   85.70              $28,096.00




                                                  Please mail payments to:
                                                    Grobstein Teeple, LLP
                                             23832 Rockfield Boulevard, Suite 245
                                                Lake Forest, California 92630

                                       Exhibit B                        Page 1 of 1
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                        Main Document    Page 14 of 25




                        EXHIBIT C
        Case 8:19-bk-14714-MW             Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                      Desc
                                          Main Document    Page 15 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                                 Invoice
 Irvine, California 92618                                                                  Invoice Date:    04/07/2020
                                                                                           Billing Through: 03/31/2020



IN RE: Meade Instruments Corp



Professional Services:


 Date          Employee                    Description                                      Rate      Hours          Amount

 001 - Accounting Services
 12/12/2019    Howard B Grobstein          Asset and liability analysis; projections     $495.00       0.80          $396.00
 12/12/2019    Dimple P Mehra              Review profit and loss statements,            $275.00       2.00          $550.00
                                           declaration of V. Aniceto, and district
                                           court complaint provided by counsel.
 12/12/2019    Howard B Grobstein          Evaluation of financials; operational         $495.00       0.90          $445.50
                                           issues
 12/13/2019    Dimple P Mehra              Call with counsel and Debtors'                $275.00       4.80        $1,320.00
                                           representatives re work to be
                                           completed (1.5). Multiple calls with S.
                                           Roe re accounting issues (2.5) Call with
                                           W. Thomsen re valuation services
                                           needed by Debtor (.1). Calls with
                                           counsel re bankruptcy issues (.2).
                                           Emails with UST re P&L statements and
                                           questions re budget (.2). Email to
                                           Debtor with information needed for
                                           valuation (.1). Calls with Debtors'
                                           representatives re vendor issue and
                                           email to counsel re same (.2).
 12/13/2019    Howard B Grobstein          Issues regarding valuation and sale;          $495.00       0.80          $396.00
                                           issues regarding shipment
 12/16/2019    Dimple P Mehra              Call with counsel re balance sheet for        $275.00       1.10          $302.50
                                           Sunny Optic and emails to and from
                                           counsel re same (.3). Call with counsel
                                           and Debtor's representatives re
                                           schedules and preparation for meeting
                                           with UST (.8).
 12/16/2019    Howard B Grobstein          Communications regarding return of            $495.00       0.60          $297.00
                                           shipment and implications on
                                           operations; cash flow




                                                  Please mail payments to:
                                                    Grobstein Teeple, LLP
                                             23832 Rockfield Boulevard, Suite 245
                                                Lake Forest, California 92630

                                       Exhibit C                           Page 1 of 7
        Case 8:19-bk-14714-MW              Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                    Desc
                                           Main Document    Page 16 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                                Invoice
 Irvine, California 92618                                                                 Invoice Date:    04/07/2020
                                                                                          Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Date          Employee                     Description                                    Rate      Hours          Amount

 12/17/2019    Dimple P Mehra               Travel to and from Debtor's oﬃce (2.5).     $275.00       7.20        $1,980.00
                                            Work with S. Roe to extract financial
                                            information needed for schedules and
                                            UST compliance (3.0). Meet with UST,
                                            Debtor's representatives, and counsel
                                            (1.7).
 12/18/2019    Dimple P Mehra               Emails with counsel re DIP accounts         $275.00       0.20              $55.00
                                            and call to UST re DIP account (.1). Send
                                            NDA for potential advisor (.1).
 12/18/2019    Howard B Grobstein           Various operational and reporting           $495.00       0.80          $396.00
                                            issues
 12/19/2019    Dimple P Mehra               Emails re bank accounts and review          $275.00       0.20              $55.00
                                            emails from counsel and Debtor.
 12/19/2019    Howard B Grobstein           Communications regarding retention of       $495.00       0.90          $445.50
                                            investment bankers; financial reporting
 12/20/2019    Dimple P Mehra               Calls with potential investment bankers     $275.00       1.50          $412.50
                                            to assist with sale of Debtor's assets.
                                            Emails to investment bankers with
                                            financial information for Debtor.
 12/20/2019    Howard B Grobstein           Communications regarding investment         $495.00       0.70          $346.50
                                            bankers and sale process.
 12/23/2019    Dimple P Mehra               Calls and emails with S. Roe re B26         $275.00       0.50          $137.50
                                            Form for UST.
 12/23/2019    Dimple P Mehra               Emails to and from potential                $275.00       0.50          $137.50
                                            investment banker re information
                                            about Debtor. Review of engagement
                                            terms received by investment bankers.
 12/23/2019    Howard B Grobstein           Investment banker proposals                 $495.00       0.90          $445.50
 12/27/2019    Dimple P Mehra               Calls with S. Roe re information for        $275.00       0.20              $55.00
                                            valuation.
 12/30/2019    Howard B Grobstein           Issues regarding investment bankers         $495.00       0.80          $396.00
 01/01/2020    Howard B Grobstein           Review investment banking options;          $505.00       0.90          $454.50
                                            communications with counsel on same
 01/02/2020    Dimple P Mehra               Call from S. Roe re accounting question.    $285.00       0.20              $57.00



                                                    Please mail payments to:
                                                      Grobstein Teeple, LLP
                                               23832 Rockfield Boulevard, Suite 245
                                                  Lake Forest, California 92630

                                       Exhibit C                         Page 2 of 7
        Case 8:19-bk-14714-MW          Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                        Desc
                                       Main Document    Page 17 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                                Invoice
 Irvine, California 92618                                                                 Invoice Date:    04/07/2020
                                                                                          Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Date          Employee                Description                                        Rate       Hours          Amount

 01/03/2020    Dimple P Mehra          Call with counsel and Debtor re various        $285.00         3.80        $1,083.00
                                       issues (1.2). Call with S. Roe re monthly
                                       operating reports (.1). Start draft of
                                       December MOR (2.5).
 01/03/2020    Howard B Grobstein      Issues and analysis regarding                  $505.00         0.90          $454.50
                                       investment banking options; call with
                                       counsel and clients
 01/06/2020    Dimple P Mehra          Calls to investment bankers to request         $285.00         1.00          $285.00
                                       revised proposals (.4). Calls with S. Roe
                                       re monthly operating report (.6).
 01/06/2020    Howard B Grobstein      Communications regarding valuation             $505.00         0.80          $404.00
                                       and sale of company
 01/08/2020    Dimple P Mehra          Submit counter proposals to                    $285.00         0.30              $85.50
                                       investment bankers and email counsel
                                       with responses.
 01/09/2020    Howard B Grobstein      Issues regarding valuation and sale of         $505.00         0.80          $404.00
                                       business
 01/10/2020    Dimple P Mehra          Calls with S. Roe re monthly operating         $285.00         2.00          $570.00
                                       report. Call with A. Johnston re same.
                                       Email to UST re same.
 01/13/2020    Dimple P Mehra          Emails with counsel and committee              $285.00         0.20              $57.00
                                       counsel re investment bankers.
 01/13/2020    Howard B Grobstein      Communications regarding alternatives          $505.00         0.40          $202.00
                                       for IB and sale of business
 01/15/2020    Dimple P Mehra          Emails re valuation, billing, and              $285.00         0.20              $57.00
                                       investment bankers.
 01/15/2020    Howard B Grobstein      Address valuation issues with Will             $505.00         0.80          $404.00
                                       Thomsen
 01/17/2020    Dimple P Mehra          Work on preparing December MOR,                $285.00         4.50        $1,282.50
                                       calls and emails with S. Roe re financial
                                       information for MOR, including balance
                                       sheet and profit and loss statement.
 01/17/2020    Howard B Grobstein      Review valuation and operational               $505.00         0.90          $454.50
                                       issues; results



                                              Please mail payments to:
                                                Grobstein Teeple, LLP
                                         23832 Rockfield Boulevard, Suite 245
                                            Lake Forest, California 92630

                                       Exhibit C                            Page 3 of 7
        Case 8:19-bk-14714-MW            Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                     Desc
                                         Main Document    Page 18 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                               Invoice
 Irvine, California 92618                                                                Invoice Date:    04/07/2020
                                                                                         Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Date          Employee                   Description                                     Rate      Hours          Amount

 01/20/2020    Dimple P Mehra             Finish drafting December 2019 MOR            $285.00       2.00          $570.00
                                          and send to Debtor for review and
                                          signature.
 01/21/2020    Dimple P Mehra             Review list of items requested for           $285.00       0.50          $142.50
                                          valuation and email to V. Aniceto re
                                          information still needed. Call with W.
                                          Thomsen re same.
 01/29/2020    Dimple P Mehra             Call to and from W. Thomsen re               $285.00       0.20              $57.00
                                          valuation of Debtor.
 01/30/2020    Dimple P Mehra             Calls with W. Thomsen re valuation. Call     $285.00       0.30              $85.50
                                          with counsel re same.
 02/03/2020    Dimple P Mehra             Prepare January 2020 MOR template            $285.00       0.30              $85.50
                                          and send email to S. Roe requesting
                                          bank statements, P&L, and balance
                                          sheet.
 02/04/2020    Dimple P Mehra             Input information from bank                  $285.00       3.50          $997.50
                                          statements into MOR for 3 of 6 bank
                                          accounts. Emails with S. Roe re bank
                                          statements for pre-petition accounts.
 02/05/2020    Dimple P Mehra             Continue preparation of January MOR          $285.00       2.00          $570.00
                                          with additional bank account
                                          information received from Debtor.
                                          Send to S. Roe to input missing
                                          information and request P&L and
                                          balance sheet.
 02/07/2020    Dimple P Mehra             Call with S. Roe re January MOR. Emails      $285.00       0.20              $57.00
                                          with S. Roe re same.
 02/10/2020    Dimple P Mehra             Finalize January MOR and send to             $285.00       2.50          $712.50
                                          Debtor for review and signature.
 02/12/2020    Dimple P Mehra             Call with Victor, Sara, and Rob re           $285.00       1.10          $313.50
                                          committee questions about A/R. Draft
                                          and send responses to committee
                                          counsel. (.8). Call from committee
                                          counsel re valuation (.1). Call from L.
                                          Lujan re valuation (.2).




                                                  Please mail payments to:
                                                    Grobstein Teeple, LLP
                                             23832 Rockfield Boulevard, Suite 245
                                                Lake Forest, California 92630

                                       Exhibit C                         Page 4 of 7
        Case 8:19-bk-14714-MW          Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                           Desc
                                       Main Document    Page 19 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                                   Invoice
 Irvine, California 92618                                                                    Invoice Date:    04/07/2020
                                                                                             Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Date          Employee                Description                                            Rate      Hours          Amount

 02/13/2020    Dimple P Mehra          Call with Broadway Advisors re                      $285.00       0.40          $114.00
                                       valuation. Email to Broadway with
                                       information re valuation.
 02/28/2020    Dimple P Mehra          Respond to email from S. Roe.                       $285.00       0.10              $28.50
 03/02/2020    Dimple P Mehra          Prepare template for February MOR                   $285.00       0.40          $114.00
                                       and email S. Roe for bank statements.
 03/04/2020    Dimple P Mehra          Start inputting bank transactions into              $285.00       1.70          $484.50
                                       MOR.
 03/05/2020    Dimple P Mehra          Call with S. Roe re financial information           $285.00       2.00          $570.00
                                       for MOR; finish input of information
                                       into MOR and send to S. Roe and A.
                                       Johnston for additional input of
                                       information; Call with counsel re MOR.
 03/06/2020    Dimple P Mehra          Review of updated MOR received from                 $285.00       0.30              $85.50
                                       S. Roe. Email to S. Roe re total receipts
                                       for A/R account.
 03/12/2020    Dimple P Mehra          Call with counsel's oﬃce re information             $285.00       2.00          $570.00
                                       to be reported in MOR. Finalize
                                       February MOR and send to Debtor for
                                       signature.
                                                           001 - Accounting Services Total:             62.60       $20,381.00

 009 - Fee/Employment Application
 01/09/2020    Cory L Zera             Non opp and order                                   $125.00       1.10          $137.50
 03/30/2020    Dimple P Mehra          Review of draft of fee application.                 $285.00       0.50          $142.50
                                                   009 - Fee/Employment Application Total:               1.60          $280.00

 019 - Valuation
 12/13/2019    William W Thomsen       Develop info request for valuation                  $325.00       1.30          $422.50
 12/19/2019    William W Thomsen       Review financial data (P&Ls) received               $325.00       1.40          $455.00
 12/31/2019    William W Thomsen       Review responses to data requests                   $325.00       0.90          $292.50




                                              Please mail payments to:
                                                Grobstein Teeple, LLP
                                         23832 Rockfield Boulevard, Suite 245
                                            Lake Forest, California 92630

                                       Exhibit C                             Page 5 of 7
        Case 8:19-bk-14714-MW            Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                          Desc
                                         Main Document    Page 20 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                                   Invoice
 Irvine, California 92618                                                                     Invoice Date:    04/07/2020
                                                                                              Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Date          Employee                   Description                                         Rate       Hours          Amount

 01/06/2020    William W Thomsen          Analysis of financial statements                 $350.00        2.10          $735.00
 01/07/2020    William W Thomsen          Financial analysis -- income statements          $350.00        2.10          $735.00
                                          and balance sheets
 01/09/2020    William W Thomsen          Guideline transaction research and               $350.00        2.30          $805.00
                                          financial analysis
 01/09/2020    William W Thomsen          Analysis of financial statements;                $350.00        2.70          $945.00
                                          development of questions re: financial
                                          trends
 01/14/2020    William W Thomsen          Financial analysis - balance sheet               $350.00        0.80          $280.00
 01/15/2020    William W Thomsen          Analysis of financials documents and             $350.00        1.80          $630.00
                                          preparation of follow up information
                                          requests
 01/21/2020    William W Thomsen          Review of additional financial data              $350.00        1.10          $385.00
                                          received
 01/21/2020    William W Thomsen          Analysis of additional financial                 $350.00        1.20          $420.00
                                          information received
 01/24/2020    William W Thomsen          Update valuation calculations                    $350.00        1.10          $385.00
 01/29/2020    William W Thomsen          Update draft valuation calculations              $350.00        1.60          $560.00
 01/30/2020    William W Thomsen          Updates to valuation analysis based on           $350.00        1.10          $385.00
                                          new information received
                                                                          019 - Valuation Total:         21.50        $7,435.00

                                                                       Total Professional Fees:          85.70       $28,096.00



Expenses:


 Date          Employee                   Description                                      Quantity       Rate          Amount

 400 - Client Mileage
 12/17/2019    Dimple P Mehra             Travel to and from Debtor's oﬃce.                     84       $0.58              $48.72


                                                  Please mail payments to:
                                                    Grobstein Teeple, LLP
                                             23832 Rockfield Boulevard, Suite 245
                                                Lake Forest, California 92630

                                       Exhibit C                             Page 6 of 7
        Case 8:19-bk-14714-MW          Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                      Desc
                                       Main Document    Page 21 of 25
Grobstein Teeple LLP
23832 Rockfield Boulevard, Suite 245
Lake Forest, California 92630




 Meade Instruments Corp
 27 Hubble                                                                             Invoice
 Irvine, California 92618                                                               Invoice Date:    04/07/2020
                                                                                        Billing Through: 03/31/2020



IN RE: Meade Instruments Corp




 Date          Employee                Description                                   Quantity       Rate         Amount

                                                                           400 - Client Mileage Total:            $48.72

                                                                                         Total Expenses:          $48.72




                                                                                Total Professional Fees:      $28,096.00

                                                                                         Total Expenses:          $48.72

                                                               Total Professional Fees and Expenses:          $28,144.72




                                              Please mail payments to:
                                                Grobstein Teeple, LLP
                                         23832 Rockfield Boulevard, Suite 245
                                            Lake Forest, California 92630


                                       Exhibit C                       Page 7 of 7
Case 8:19-bk-14714-MW   Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05   Desc
                        Main Document    Page 22 of 25




                        EXHIBIT D
Case 8:19-bk-14714-MW         Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                Desc
                              Main Document    Page 23 of 25
                                GROBSTEIN TEEPLE LLP
                                     FIRM BIOGRAPHIES



       HOWARD B. GROBSTEIN, CPA/CFF, CFE, California State University, Northridge

(B.S. - Accountancy) is a Partner in the firm. He has acted as a Chapter 7 and Chapter 11 Trustee

and Chapter 11 Examiner in the Central and Northern Districts of California. He has testified as

an expert witness in District, Bankruptcy and State court cases. Mr. Grobstein has conducted

numerous fraud investigations. He is a member of the Board of Directors and past Chair of the Los

Angeles/Orange County Chapter of the California Receiver’s Forum. He was President of the Los

Angeles Bankruptcy Forum for 2013. Mr. Grobstein was the Treasurer of the Los Angeles/Orange

County chapter of the Turnaround Management Association.

       DIMPLE MEHRA, CFE, University of Arizona (B.S. – Business Administration) and

University of Phoenix (M.S. – Accountancy) is a Senior Manager in the firm. Ms. Mehra has

experience in providing forensic accounting and analysis services in the public and private

sectors. She is a member of the Association of Certified Fraud Examiners.

       WILLIAM THOMSEN, CFA, ASA, Columbia University (M.B.A. - Finance), Pomona

College (B.A. - Economics) is a Director with the firm. Mr. Thomsen has over 25 years of

experience providing business valuations and economic analyses to various businesses. His

consulting expertise also includes economic damage assessment and expert testimony for

commercial and employment disputes. He has testified on numerous occasions regarding valuation

and economic damage issues and has qualified as an expert witness in U.S. District Court and

California Superior Court.

        CORY ZERA, University of California, San Diego, (B.A. -Visual Arts: Media) is an

 Executive Administrator with the firm.




               Exhibit D                                                                  Page 1
         Case 8:19-bk-14714-MW                    Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05                                       Desc
                                                  Main Document    Page 24 of 25

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                    6300 Canoga Avenue, Suite 1500W, Woodland Hills, CA 91367

A true and correct copy of the foregoing document entitled (specify): FIRST INTERIM APPLICATION FOR
COMPENSATION AND REIMBURSEMENT OF EXPENSES OF GROBSTEIN TEEPLE, LLP AS
ACCOUNTANTS FOR THE CHAPTER 11 DEBTOR; DECLARATIONS OF HOWARD B. GROBSTEIN AND DEBTOR
IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On April 8,
2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On April 8, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

Debtor                                                       No Courtesy Copy Required at this time.
Meade Instruments Corp.
27 Hubble
Irvine, CA 92618
                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


4/8/2020                 CORY ZERA                                                        /s/ CORY ZERA
Date                                         Printed Name                                      Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case 8:19-bk-14714-MW        Doc 185 Filed 04/08/20 Entered 04/08/20 12:27:05               Desc
                             Main Document    Page 25 of 25
Meade Instruments Corp.                                                   Case No. 19-14714-CB


Claire K. Wu          ckwu@sulmeyerlaw.com,mviramontes@sulmeyerlaw.com;
                      ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com

Frank Cadigan         frank.cadigan@usdoj.gov

Hamid R. Rafatjoo     hrafatjoo@raineslaw.com, bclark@raineslaw.com

Mark S. Horoupian     mhoroupian@sulmeyerlaw.com, dwalker@sulmeyerlaw.com;
                      mhoroupian@ecf.inforuptcy.com

Matthew Borden        borden@braunhagey.com, rosario@braunhagey.com; kushnir@braunhagey.com;
                      verga@braunhagey.com; hagey@braunhagey.com; fisher@braunhagey.com;
                      theodore@braunhagey.com; hasegawa@braunhagey.com; szoke@braunhagey.com;
                      baker@braunhagey.com

Robert P. Goe         kmurphy@goeforlaw.com, rgoe@goeforlaw.com; goeforecf@gmail.com


United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
